DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  The examiner believes “18. The MR device of claim 17, wherein the correction module further orientation of a virtual viewpoint by the correction angle, the virtual viewpoint comprising positions of virtual geospatial objects present in a mediated reality environment” should be corrected to “18. The MR device of claim 17, wherein the correction module further comprising adjusting orientation of a virtual viewpoint by the correction angle, the virtual viewpoint comprising positions of virtual geospatial objects present in a mediated reality environment”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver module to receive, MR module to determine, positioning module to determine, and correction module to determine, as recited in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nichols et al. (PGPUB Document No. US 2020/0327732).
Regarding claim 17, Nichols teaches a mediated reality (MR) device comprising a processor (data processor 138 (Nichols: 0079)), a memory (memory (Nichols: 0134)), a geographic receiver (GNSS receiver 110 (Nichols: 0068)), a display (display 156 (Nichols: 0068)), and a camera (camera 101 (Nichols: 0068)), the processor configured to execute: 
A receiver module to receive three or more geographic coordinate points from the geographic receiver (old point 1112, current point 1114 and additional geospatial points (Nichols: 0104, 0099, FIG.11A)), the geographic coordinate points each associated with different points in time (each point is associated the respective point in time (Nichol: 0099, 0104)); 
An MR module to determine three or more MR coordinate points using images received from the camera (old point 1112, current point 1114 and additional AR points (Nichols: 0104, 0100, FIG.11A)) each of the MR coordinate points associated with one of the points in time (AR points are determined within the same time intervals as the GNSS position data (Nichols: 0099, 0100, 0104)); 
A positioning module to determine a geographic trend line from the geographic coordinate points, determine an MR trend line from the MR coordinate points (refer to the AR vector 1116 and GNSS vector 1126 (Nichols: FIG.11A, 0105)); 
And a correction module to determine a correction angle as an angle between the geographic trend line and the MR trend line and output the correction angle (rotating either the AR frame or geospatial frame by angle 1140 to align the frames (Nichols: FIG.11B, 0101, 0102, 0105)).

Regarding claim 18, Nichols teaches the MR device of claim 17, wherein the correction module further comprising adjusting orientation of a virtual viewpoint by the correction angle, the virtual 

Regarding claim 19, Nichols teaches the MR device of claim 18, wherein the display displays the virtual geospatial objects in the adjusted virtual viewpoint superimposed on an image of a real scene captured by the camera (creating model image 152 based on the shift and rotation performed above (Nichols: 0102, step 1012 of FIG.10) that is superimposed onto the camera image 118 (Nichols: 0103, step 1014 of FIG.10)).

Regarding claim 20, Nichols teaches the MR device of claim 17, wherein the MR positioning data comprises at least one of data from optical tracking, data from an accelerometer (Nichols: 0078), data from an inertial sensor, and data from a gyroscope (Nichols: 0078), for determining orientation.

Claim(s) 1-4 is/are a corresponding method claim(s) of claim(s) 17-20. The limitations of claim(s) 1-4 are substantially similar to the limitations of claim(s) 17-20.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4.

Claim(s) 9-12 is/are a corresponding system claim(s) of claim(s) 17-20. The limitations of claim(s) 9-12 are substantially similar to the limitations of claim(s) 17-20.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 9-12.

Regarding claim 13, Nichols the system of claim 9, wherein the receiver module further receives a geographic coordinate point associated with a subsequent point in time (position/orientation module 168 determines position and orientations periodically wherein subsequent position/orientation data are periodically determined (Nichols: 0081-0082)) and the MR module further receives an MR coordinate 

Regarding claim 16, Nichols teaches the system of claim 9, wherein the receiver module further determines a geographic path from the geographic coordinate points and the MR module further determines an MR path from the MR coordinate points (position/orientation module 168 calculates the angle formed by the GNSS vector and the AR vector and rotates either the geospatial frame to the AR frame (Nichols: 0101)).

Claims 5 and 8 are similar in scope to claims 13 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to the claims above, and further in view of Lee et al. (PGPUB Document No. US 2019/0251373).
Regarding claim 15, Nichols determines teaches the system of claim 9, wherein the geographic trend line and the MR trend line are determined by determining a vector utilizing the first and second (old and current) points (Nichols: 0099, 0100, FIG.11A). 
However, Nichols does not expressly teach the trend lines being determined by a regression analysis. 
	Nichols contains a “base” process of approximating a plurality of sample points (current point, old point, additional points as a vector (Nichols: 0104, 0105)), 
Lee teaches the concept of utilizing linear regression in estimating a plurality of sampled points obtained by similar means (GPS, accelerometer) to Nichols (Lee: 0098). 
Nichols disclosed a teaching which differed from the claimed process by the substitution step(s) of calculating a vector in approximating a plurality of sampled points. Lee teaches the substituted step(s) of approximating a plurality of sampled points by linear regression and their functions were known in the art to provide a known method for approximating a plurality of sampled points.
Nichols’ step(s) of calculating a vector could have been substituted with the linear regression step(s), utilizing linear regression of (Base reference). The results would have been predictable and resulted in equally approximating a plurality of sampled points. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim 7 is similar in scope to claim 15.



Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6 and 14, references Nichols have been made of record as teaching sampling GNSS and AR points periodically.  However, none of the prior art teaches or suggests wherein the geographic coordinate points form a set of geographic coordinate points of a predetermined size, wherein the MR coordinate points form a set of MR coordinate points of the predetermined size, wherein for each subsequent point in time, the set of geographic coordinate points comprises the geographic coordinate point at the subsequent point in time and geographic points in time associated with preceding points in time until the set of geographic points equals the predetermined size, and the set of MR coordinate points comprises the MR coordinate point at the subsequent point in time and MR points in time associated with preceding points in time until the set of MR points equals the predetermined size, as presently claimed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID H CHU/Primary Examiner, Art Unit 2616